Citation Nr: 0116803	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for hepatitis.  

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, WH, and RC






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
December 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issues of service connection for hepatitis and a back 
disability are addressed in the remand portion of the 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of service connection for hearing 
loss has been obtained.  

2.  The probative evidence demonstrates that the veteran does 
not have a current hearing loss disability in his left ear.  

3.  The probative evidence establishes that the veteran did 
not incur a right ear hearing disability in service.  



CONCLUSION OF LAW

A hearing loss disability was not incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303, 3.304 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Enlistment examination was negative for complaints or 
diagnosis of hearing loss.  

An audiogram was performed and revealed the following pure 
tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
5
10
LEFT
15
10
10
15
10

Subsequent service medical records do not document references 
to hearing loss.  

On separation examination the veteran specifically denied 
having hearing loss.  An audiogram was performed, revealing 
the following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
15
15
LEFT
20
15
15
15
15

The ears, including auditory acuity, were described as normal 
in the examination report.  

In December 1997 the veteran submitted a claim for service 
connection of, in pertinent part, hearing loss.  He did not 
specify treatment of hearing loss but generally reported 
medical treatment at the Birmingham VA Medical Center (VAMC).  

Outpatient records from the Birmingham VAMC document no 
references to hearing loss.  

Private medical records received in August 1998 also do not 
document any references to hearing loss.  

On VA audio examination in June 1998 the veteran contended 
decreased auditory acuity since his time in the military 
service.  He reported becoming aware of this hearing loss on 
his discharge.  He reported being exposed to noise in the 
military but that he wore ear protection.  He denied any 
significant noise exposure since that time.  

Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
10
LEFT
20
15
10
10
10

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.

It was concluded that the veteran's hearing was normal in 
both ears.  

During the April 2001 hearing before the Board, the veteran 
indicated that he first noticed a hearing problem when he was 
"ready to get out."  Tr., p. 6.  He indicated that his 
hearing loss had begun in service as a result of his being 
exposed to the noise of a big gun, including blasting during 
training sessions.  Id.  

He stated that he wore hearing protection, but that he was 
not instructed on how to properly place it in his ear.  Tr., 
p. 6.  He contended that it seemed like damage was done to 
his ear regardless of the hearing protection.  Id.  

The veteran contended that he fell asleep during an inservice 
hearing test, angering the examiner, who told him there was 
nothing wrong with his hearing.  Tr., p. 7.  

With respect to post-service treatment, the veteran denied 
having his hearing tested anywhere other than at VA.  Tr., p. 
9.  He indicated that he was not receiving treatment for 
hearing loss but stated that he would sometime use his 
grandmother's hearing aid to enhance his hearing.  Tr., p. 9.  

The veteran testified that he was receiving disability 
benefits from the Social Security Administration (SSA) for 
his back, hepatitis C, high blood pressure, and major 
depression.  Tr., p. 10.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14  Vet. App. 185 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  




In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the Statement of the 
Case and the Supplemental Statement of the Case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran relative to these 
claims has been obtained and associated with the claims 
folder.  The RO has obtained outpatient records from the 
Birmingham VAMC.  Service medical records were obtained and 
associated with the claims folder, and the National Personnel 
Records Center (NPRC) has indicated that all available 
records have been forwarded.  

The RO has not attempted to obtain the veteran's SSA records.  
However, the Board is of the opinion that the duty to assist 
does not require that these records be obtained for the issue 
of service connection of hearing loss.  

The veteran has testified that he is receiving SSA benefits 
due to back, high blood pressure, hepatitis, and psychiatric 
disabilities.  He did not state that he is receiving SSA 
benefits for hearing loss.  Thus, there is no reasonable 
possibility that such records would substantiate the claim of 
service connection for hearing loss since the veteran has 
specified that he is receiving such benefits for disabilities 
other than hearing loss.  As a result, the duty to assist 
does not attach to obtain SSA records for this particular 
issue.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A(a)).  




The veteran has been afforded a VA examination of his 
auditory acuity, and, as will be discussed below, there is 
sufficient medical evidence to allow for a determination to 
be made on this claim (left ear), and the probative evidence 
does not indicate that the veteran's right ear disability may 
be associated with his service.  That is, the probative 
evidence establishes that a left ear hearing disability was 
not incurred in service.  Therefore, another VA examination 
or opinion is not required.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A(d)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  




Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection of hearing 
loss.  





The veteran has failed to provide evidence that he is 
suffering from a current hearing loss disability in his left 
ear.  There were no puretone thresholds above 20  in the left 
ear, and speech discrimination was 96 percent on VA 
examination in June 1998.  Therefore, there is no current 
hearing loss disability in the left ear for VA purposes.  
38 C.F.R. § 3.385.  

The record tenuously establishes a current right ear hearing 
disability.  While VA examination in August 1998 revealed no 
puretone thresholds over 20 in the right ear, speech 
discrimination was 92 percent.  As speech discrimination in 
the right ear was shown to be less than 94 percent, a current 
hearing disability in the right ear has been established.  
Id.  

Nonetheless, the veteran has failed to satisfy the second 
requirement for service connection; that is, he has failed to 
establish inservice incurrence of a right ear hearing loss 
disability.  

In this case, the probative evidence demonstrates that the 
veteran did not incur a right ear hearing loss disability in 
service.  Both the enlistment and discharge audiograms did 
not document any hearing thresholds of more than 25 decibels.  

Further, there is no documentation in the service medical 
records of any reference to hearing loss or acoustic or other 
trauma to the ears.  In addition, the veteran himself 
specifically denied having hearing loss on separation 
examination.  Such evidence persuasively establishes that a 
right ear hearing loss disability was not incurred in 
service.  See 38 C.F.R. § 3.385.  

The veteran has contended that he sustained a hearing damage 
in service and that his current hearing loss disability is 
related to service.  

The veteran's own opinions and statements that he had hearing 
damage in service and linking his current right ear hearing 
loss disability to service are not competent evidence in this 
case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The veteran is competent to discuss his exposure to noise in 
service.  He is also competent to discuss his symptoms of 
decreased hearing; i.e., that he was having difficulty 
hearing in service.  

The veteran has contended that he was exposed to noise while 
in the service.  He also has noted that he first became aware 
of his hearing loss on discharge.  

These statements provide little or no support to the 
veteran's claim, and they are outweighed by the probative 
value of the evidence against the claim, as discussed above.  
His accounts of noise exposure are far outweighed by the 
probative evidence establishing that he did not have a 
hearing loss disability in service, as discussed above.  
Further, the veteran has acknowledged on more than one 
occasion that he wore ear protection while he was in the 
service.  As a result, his reports of inservice noise 
exposure are of minimal probative value in this case.  

The veteran's report of experiencing decreased hearing on 
discharge is of little or no probative value as it is 
directly contradicted by his own denial of hearing loss at 
the time the discharge examination was conducted.  The Board 
attaches more weight to the veteran's separation examination 
statement because it is contemporaneous with his discharge 
and because it is consistent with the findings made on 
examination and the lack of findings in the service medical 
records regarding the ears.  

In addition, the veteran's claim that he fell asleep during 
the discharge hearing examination is directly contradicted by 
the separation examination's specific documentation of 
findings made pursuant to the performance of an audiogram.  
Thus, the veteran's contention that he fell asleep during 
audio testing on separation examination has no probative 
value.  

Because the probative evidence establishes that the veteran 
does not have a current left ear hearing loss disability, and 
because it establishes that a right ear hearing loss 
disability was not incurred in service, the Board concludes 
that his claim of entitlement to service connection for 
hearing loss must be denied.  See Hickson, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for hearing loss.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.  


REMAND


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Hepatitis

Service medical records document a diagnosis of hepatitis.  
Post-service records document diagnoses of hepatitis B and 
hepatitis C.  The veteran contends that his hepatitis is 
related to service.  

Because there is inservice documentation of a diagnosis of 
hepatitis, the Board is of the opinion that a VA examination 
is required in order to discuss the etiology of his current 
hepatitis disability and its relationship to the inservice 
diagnosis of hepatitis.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

In addition, the Board is of the opinion that the veteran's 
current hepatitis disability (ies) should be clarified; that 
is, it should be clarified as to whether he has hepatitis B 
and/or C.  

In this regard, the Board notes that laboratory studies have 
revealed a reactive hepatitis C antibody; however, it was 
noted that such a result, if repeated, establishes a past or 
present hepatitis C virus (HCV) infection, but does not 
substantiate infectivity or immunity.  

VA has promulgated a set of guidelines for rating hepatitis.  
It has advised that service connection for hepatitis should 
not be granted without identifying the type of hepatitis, and 
that it is imperative in all claims of service connection to 
establish the type of hepatitis.  VBA Fast Letter 99-94.  

In this case, the record shows the presence of hepatitis C 
antibodies (anti-HCV or HCVab); however, there are no other 
laboratory studies confirming the presence of hepatitis C.  

VBA Fast Letter 99-94 notes that the presence of anti-HCV is 
not sufficient for a diagnosis of chronic hepatitis C because 
it can be present in other diseases.  

The Fast Letter recommends that the EIA (enzyme immunoassay) 
is the first confirmatory test.  If the EIA is positive, the 
letter recommends that the RIBA (recombinant immunoblot 
assay) be performed because EIA gives many false-positives.  

The Board makes no opinion here as to whether Fast Letter 99-
94 is substantive in nature.  Nonetheless, the Board views 
its recommendations as valuable when considered in light of 
the facts of this case.  Therefore, the Board is of the 
opinion that a VA examination for confirmation of the 
presence of hepatitis C is warranted using the tests 
prescribed in VBA Fast Letter 99-94.  

In addition, it would be helpful to obtain a history, if 
possible, of any risk factors for hepatitis C, if confirmed, 
which the veteran has been exposed to.  See VBA Fast Letter 
98-110.  

In particular, service medical records document a history of 
polysubstance abuse, including daily marijuana use, 
barbiturates use, amphetamines, LSD, cocaine, and heroin.  
During an October 1972 examination, he admitted to snorting 
cocaine and heroin, and to using heroin intravenously as 
well.  

Post-service medical records document the continued use of 
multiple drugs until at least November 1995, including the 
smoking of crack/cocaine.  They also document a history of 
unprotected sex with multiple partners, including a history 
of the solicitation of prostitutes.  

Back Disability

Service medical records from 1972 document treatment of back 
pain, reportedly suffered since being involved in an 
automobile accident approximately two years prior to entering 
the service.  These records documented complaints of pain 
over the left side of the back.  
In November 1973 the veteran was seen for back pain after 
reportedly being involved in a motor vehicle accident one 
week prior.  The impression was a lumbosacral strain.  The 
spine was described as normal on separation examination.  

Post-service medical records document a diagnosis of a disc 
bulge at L5-S1.  On VA examination in June 1998 the veteran 
reported injuring his back getting out of his bunk during 
basic training in 1972, and that his back had continued to 
bother him since that time.  

The veteran later reported injuring his back in a car 
accident while in the service.  Tr., p. 5.  

Because there is inservice documentation of pre-service and 
inservice back injuries, the Board is of the opinion that a 
VA examination should be conducted in order to determine 
whether there is any relationship between such injuries and 
his current back disability.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, the issues of service connection for hepatitis 
and for a back disability are remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims for service connection of 
hepatitis and service connection for a 
back disability.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 
5103A(b)); Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  Following the above, the RO should 
schedule the veteran for a VA examination 
conducted by an appropriate specialist to 
ascertain the nature and etiology of his 
current hepatitis.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  




The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
hepatitis disability, and if so, what 
is its nature?  The examiner should 
specifically determine whether the 
veteran has hepatitis B and/or 
hepatitis C, and perform any tests 
necessary to make such a 
determination.  

In particular, in determining whether 
the veteran has hepatitis C, with the 
veteran's consent, an EIA test should 
be performed.  If the EIA is positive, 
with the veteran's consent, a RIBA 
test should also be performed.  

(b) Is it at least as likely as not that 
the current hepatitis disability was 
incurred during the veteran's military 
service?

In answering this question the 
examiner should also discuss the 
veteran's history of any risk factors 
(both in-service and post-service) for 
hepatitis to which he has been 
exposed.  

In particular, the examiner should 
discuss the relationship of the 
veteran's history of drug use and 
other risk factors, if any, to his 
current hepatitis disability.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  The RO should schedule the veteran 
for a special VA orthopedic examination 
by an orthopedic surgeon or other 
available appropriate specialist 
including on a fee basis if necessary to 
ascertain the nature and etiology of any 
back disorder(s) which may be present.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history 
(including the reference to a pre-service 
back injury and an inservice back 
injury), and upon doing so answer the 
following questions:

(a) Does the veteran have a current back 
disorder(s), and if so, what is 
its/are their nature?


(b) Is it at least as likely as not that 
any current back injury disability was 
incurred during with the veteran's 
military service?

If it is found that the current back 
disability was not first manifested in 
service (i.e., existed prior to 
service), then is it at least as 
likely as not that such back 
disability was aggravated (i.e. 
progressed at a greater rate than 
normally expected according to 
accepted medical authority) during his 
military service?  38 C.F.R. § 3.306 
(2000).  

In making this determination the 
examiner should also determine whether 
the in-service manifestations of the 
pre-existing back disability were due 
to the natural progression of the 
injury (if it is defined as a 
disease), or were temporary or 
intermittent flare-ups that did not 
result in a worsening of the 
underlying condition.  See 38 C.F.R. 
§ 3.306; Sanders v. Derwinski, 1 Vet. 
App. 88 (1990).  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  


The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for 
hepatitis and service connection for a 
back disability.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  



No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination without good cause 
shown may adversely affect the outcome of his claims for 
service connection of hepatitis and a back disability.  
38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



